Citation Nr: 1132609	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-34 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial increased rating for migraine headaches, currently evaluated as 10 percent disabling.  

[The issue of whether recoupment of the Veteran's special separation benefits awarded on December 31, 1992, in the amount of $23,549.76, is proper will be the subject of a separate decision.] 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan


INTRODUCTION

The Veteran had active service in the U.S. Navy from April 1990 to December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the March 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota granted service connection for migraine headaches and evaluated the disability as noncompensably disabling.  

During the pendency of the Veteran's appeal, and specifically in an October 2007 rating action, the RO increased the disability evaluation for the service-connected migraines to 10 percent, effective from December 27, 2006 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an initial increased rating for service-connected migraine headaches remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The Board notes that the Veteran requested a personal hearing before the Decision Review Officer (DRO).  An Informal Conference was scheduled in October 2007 at the St. Paul RO, but the Veteran failed to appear.  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Here, the Veteran's service-connected migraine headaches are currently evaluated as 10 percent disabling.  He contends that his symptoms are more severe than this current disability rating reflects.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claim for his service-connected migraine headaches is required to allow for further development of the record.  

The Veteran was afforded a VA examination in March 2007 during which the examiner reviewed the Veteran's claims file and noted his in-service complaints of headaches.  The Veteran described his headaches as sometimes severe and sometimes "just annoying," and after reviewing his prescriptions, he claimed to have taken 48 Imitrex tablets in the past year, which is close to one tablet per week.  According to the Veteran, one Imitrex tablet usually helps relieve his symptoms, but there are two occasions a year when he needs to take a second tablet to help alleviate the pain.  The Veteran stated that his headaches can last for an entire day, but taking Imitrex helps lessen his symptoms within 30 minutes.  He also stated that his headache symptoms are eased through watching his diet, decreasing his caffeine intake and staying hydrated as his headaches are triggered when he becomes thirsty.  According to the Veteran, he becomes incapacitated and unable to perform his regular activities if he experiences a headache for an entire day, and has missed two days of work in the last year due to his headaches.  He further reports that his headaches can occur anywhere in his head, but the most frequent location is in the right temporal area.  Based on her review of the Veteran's claims file and physical evaluation of the Veteran, the examiner diagnosed the Veteran with migraine headaches.  

The Veteran was subsequently seen for an annual follow-up at a private treatment facility in September 2007, at which time he reported to be doing well with regard to his migraines so long as he watched his diet.  He stated that he usually experiences "a couple of headaches" a month which are generally located in the frontal region, and treats his headaches with Excedrin Migraine medication.  The Veteran also added that he has to use 50 milligrams of oral Imitrex twice a month to help relieve the pain.  

In an October 2007 statement, the Veteran's supervisor, J.M., wrote that the Veteran had been working under his supervision for the past three years, and during those years, he had used approximately 40 hours of sick leave for personal illness reasons, some of which were identified as days when he was incapacitated by migraine headaches.  

In the July 2011 Informal Hearing Presentation (IHP), the Veteran, through is representative, maintains that his migraine headache symptoms "have manifested to the extent that would require a higher rating than the one currently assigned."  Specifically, the Veteran contends that he now experiences "prostrating headaches about once a week that range from uncomfortable to totally debilitating."  Based on these statements, the Veteran appears to contend that his service-connected migraine headaches have worsened since his last VA examination.  Indeed, the Veteran has not been afforded another VA examination since the March 2007 evaluation, over four years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  As it has been over four years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an appropriate VA examination to ascertain the current severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of this service-connected disability.  

The examiner should record a detailed clinical history from the Veteran.  Also, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.  Also, the examiner should specifically comment on the impact of the Veteran's migraine headaches upon his social and industrial activities, including his ability to obtain and to maintain employment.  A rationale for all opinions expressed must be provided.  

2. Following completion of the above, re-adjudicate the increased rating issue on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


